Citation Nr: 1626034	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-46 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for fatigue syndrome, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for depression, claimed as secondary to neck and shoulder injuries.

6.  Entitlement to service connection for anxiety, claimed as secondary to neck and shoulder injuries and/or due to an undiagnosed illness.

7.  Entitlement to service connection for a right ear disability.
8.  Entitlement to service connection for right arm disability.

9.  Entitlement to service connection for left arm disability.

10.  Entitlement to service connection for cervical spine (neck) disability.

11.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.

12.  Entitlement to an increased rating for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran has verified service (either active duty or active duty for training) with the Marine Corps Reserves for various periods from November 1988 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

On his November 2010 substantive appeal, the Veteran expressly excluded the issue of entitlement to service connection for right knee disability; therefore, that issue is not in appellate status.  A hearing was scheduled for the Veteran in October 2015, but he failed to appear.

In a February 2015 rating decision, the RO, granted service connection for hearing loss, which represents a complete grant of the benefit sought.  In this rating decision, the RO also increased the rating for IBS from 10 to 30 percent, effective June 9, 2014.  However, because this award does not represent a complete grant of the benefits sought, the IBS issue remains in appellate status.  Nonetheless, as reflected below, the Veteran now seeks to withdraw his appeal in its entirety.


FINDING OF FACT

In June 2016, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal in its entirety.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for fatigue syndrome are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

2.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for joint pain are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

3.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for headaches are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


4.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for hypertension are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

5.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for depression are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

6.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for anxiety are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

7.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for a right ear disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

8.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for a right arm disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

9.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for a left arm disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

10.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for a cervical spine disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

11.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for GERD are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 
  
12.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to an increased rating for IBS are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeal Withdrawn Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2015). 

As indicated, the Veteran perfected an appeal from a June 2009 rating decision.   However, in June 2016, the Veteran's representative submitted a motion to withdraw the appeal on behalf of the Veteran, citing to the Veteran's statement of satisfaction in response to the February 2015 SSOC and  a September 2015 Report of General Information which reflects the Veteran's desire to "drop the appeal."  

Once the Board received the Veteran's statement withdrawing that claim and that statement was reduced to writing, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the service connection claims for fatigue syndrome, joint pain, headaches, hypertension, depression, anxiety, right ear disability, right arm disability, left arm disability, cervical spine disability, GERD, and increased rating claim for IBS; they are therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2014).

ORDER

The appeal seeking service connection for fatigue syndrome, to include as due to an undiagnosed illness, is dismissed.

The appeal seeking service connection for joint pain, to include as due to an undiagnosed illness, is dismissed.

The appeal seeking service connection for headaches, to include as due to an undiagnosed illness, is dismissed.

The appeal seeking service connection for hypertension is dismissed.

The appeal seeking service connection for depression, claimed as secondary to neck and shoulder injuries, is dismissed.

The appeal seeking service connection for anxiety, claimed as secondary to neck and shoulder injuries and/or due to an undiagnosed illness, is dismissed.

The appeal seeking service connection for a right ear disability is dismissed.

The appeal seeking service connection for right arm disability is dismissed.

The appeal seeking service connection for left arm disability is dismissed.

The appeal seeking service connection for cervical spine (neck) disability is dismissed.

The appeal seeking service connection for GERD, to include as due to an undiagnosed illness, is dismissed.

The appeal seeking a disability rating higher than 10 percent for IBS prior to June 9, 2014, and a rating higher than 30 percent thereafter, is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


